SULLIVAN, Judge,
with whom CRAWFORD, Judge, joins (dissenting):
I would set aside the decision of the Court of Military Review and reinstate the findings and sentence of the military judge. Accordingly, I respectfully dissent.
*97Whether a confession is voluntarily made is ultimately a question of law. See Arizona v. Fulminante, 499 U.S. 279, 287, 111 S.Ct. 1246,1252,113 L.Ed.2d 302 (1991). There is no per se rule for evaluating the voluntariness of a confession. See id. at 285, 111 S.Ct. at 1251 (acknowledging rejection of the per se standard of Bram v. United States, 168 U.S. 532, 542-43, 18 S.Ct. 183, 187, 42 L.Ed. 568 (1897)); accord United States v. Murphy, 18 MJ 220, 225 (CMA 1984). Thus, to the extent that the court below used a per se rule in analyzing the accused’s confession, that court erred as a matter of law.
The appropriate test to determine voluntariness of a confession requires an assessment of “the totality of all the surrounding circumstances.” See Schneckloth v. Bustamonte, 412 U.S. 218, 226, 93 S.Ct. 2041, 2047, 36 L.Ed.2d 854 (1973); accord Arizona v. Fulminante, supra at 285-86, 111 S.Ct. at 1251. Such a voluntariness inquiry involves two questions:
[First,] whether the techniques for extracting the statements, as applied to this suspect, are compatible with a system that presumes innocence and assures that a conviction will not be secured by inquisitorial means____[Second,] whether the defendant’s will was in fact overborne.
United States v. Martinez, 38 MJ 82, 87 (CMA 1993) (Sullivan, C.J., concurring in the result), quoting Miller v. Fenton, 474 U.S. 104, 116, 106 S.Ct. 445, 452, 88 L.Ed.2d 405 (1985). In light of these principles, I believe the Court of Military Review erred as a matter of law in determining that the accused’s confession was involuntary.
The Supreme Court has recognized the “Mutt and Jeff’ routine as a valid interrogation technique. See Miranda v. Arizona, 384 U.S. 436, 452, 86 S.Ct. 1602,1616,16 L.Ed.2d 694 (1966). I can find no case that has held a confession was per se coerced as a result of its use. Moreover, this Court has held that informing a suspect of his or her rights under the Fifth Amendment and Article 31, Uniform Code of Military Justice, 10 USC § 831, counterbalances the coercion inherent in psychological ploys such as the Mutt-and-Jeff routine. See, e.g., United States v. Leiker, 37 MJ 418, 420 (CMA 1993) (recognizing that “Miranda rules were issued to counterbalance the psychological ploys used by police”); see also United States v. Howard, 18 USCMA 252, 256-57, 39 CMR 252, 256-57 (1969) (holding that the Mutt-and-Jeff routine did not affect the accused’s ability to decide to remain silent during .the interrogation); cf. Davis v. United States, 512 U.S. 452,-, 114 S.Ct. 2350, 2356, 129 L.Ed.2d 362 (1994) (quoting Moran v. Burbine, 475 U.S. 412, 427, 106 S.Ct. 1135, 1144, 89 L.Ed.2d 410 (1986)) (“[T]he primary protection afforded suspects subject to custodial interrogation is the Miranda warnings themselves. ‘[F]ull comprehension of the rights to remain silent and request an attorney [is] sufficient to dispel whatever coercion is inherent in the interrogation process.’ ”)
In this particular case, Master at Arms Second Class (MA2) Levesque began the interview with the accused by apprising him of his Article 31 rights, as well as his right to terminate the interview at any time. The accused indicated that he understood his rights by initialing next to each written right, and he then executed a written waiver of those rights. The advisement as to, and the subsequent waiver of, the accused’s rights vitiates any coereiveness of the Mutt-and-Jeff tactic. Thus, the Mutt-and-Jeff psychological ploy as applied in this case was “compatible with a system that presumes innocence,” and the confession was not “secured by inquisitorial means.” See 38 MJ at 87.
Furthermore, the Mutt-and-Jeff technique may have tested the accused’s will, but his will was not overborne to such a degree that the confession was involuntary. Here, the military judge ruled, and I agree, that the Government proved by a preponderance of the evidence that the accused’s confession was voluntary. The military judge expressly “found that MAI Hofmann stood in the door of the interrogation room approximately 12 feet from the accused, yelled at the accused that he did not have time for him, and ‘that he could sign a warrant to have him arrested by the Virginia Beach Police.’ ” 40 MJ 734, 738 (1994). Significantly, the distance at which MAI Hofmann stood from the accused undercuts the accused’s assertion that he *98feared that MAI Hofmann would physically assault him. The military judge observed further that MAI Hofmann’s “statement was not amplified or commented upon by MA2 Levesque” and that the accused’s credibility was questionable.
In addition to the observations expressed by the military judge, the following circumstances also suggest that the accused’s confession was voluntarily made: The accused was almost 23 years old and of approximately average intelligence (he read at grade level 7.9); he had 2 1/2 years’ experience in the Navy; an expert testified that the accused’s personality disorder would not make him “more or less susceptible to” interrogation techniques; authorities informed the accused of his rights and he then waived those rights; he signed a sworn, written confession; he was handcuffed merely “for transportation purposes, a routine procedure, and the handcuffs were removed while he was interrogated.” 40 MJ at 738, 741, 738, 737, and 742. Contrary to the majority’s characterization, I submit that these conditions are not unusual in the context of police investigations and interrogations leading to voluntary confessions.
Moreover, as correctly noted by Senior Judge Welch in his dissent below, conspicuously absent from this case are any of the many distinctive marks of a coerced confession. 40 MJ at 741-43. See, e.g., Reck v. Pate, 367 U.S. 433, 81 S.Ct. 1541, 6 L.Ed.2d 948 (1961) (accused of low intelligence and physically fatigued at time of confession); Spano v. New York, 360 U.S. 315, 79 S.Ct. 1202, 3 L.Ed.2d 1265 (1959) (accused interrogated by 15 individuals); Fikes v. Alabama, 352 U.S. 191, 77 S.Ct. 281, 1 L.Ed.2d 246 (1957) (uneducated accused of low intelligence); Haley v. Ohio, 332 U.S. 596, 68 S.Ct. 302, 92 L.Ed. 224 (1948) (interrogation of 15-year-old boy); Ashcraft v. Tennessee, 322 U.S. 143, 64 S.Ct. 921, 88 L.Ed. 1192 (1944) (accused questioned by relays of officers for 36 hours). The absence of these indicators in the case at bar, though not dispositive, supports the conclusion that the accused’s confession was voluntary.
Finally, I must part from the majority because this decision places an unbearable burden on those who devote their careers to enforcing the law. At the cornerstone of our system of law is the presumption that an accused is innocent until proved guilty. Our jurisprudence also recognizes, however, the need for effective methods to combat crime. See Schneckloth v. Bustamonte, supra at 225, 93 S.Ct. at 2046-47; Miranda v. Arizona, supra at 481, 86 S.Ct. at 1631; Spano v. New York, 360 U.S. at 315, 79 S.Ct. at 1203. I simply cannot conclude that when law enforcement officials use standard procedures to transport an experienced sailor with average intelligence to an interrogation room, advise him of his rights which he knowingly and intelligently waives, and then successfully employ an interrogation stratagem approved by the Supreme Court of the United States, those officials coerce a confession. In my view, arriving at such a conclusion casts a plague on the law enforcement community.